     Case 3:20-cr-03107-WQH Document 6 Filed 12/07/20 PageID.13 Page 1 of 2




      ROBERT S. BREWER, JR.
 1    United States Attorney
      ANDREW J. GALVIN
 2    Assistant U.S. Attorney
      California Bar No. 261925
 3    United States Attorney’s Office
      880 Front Street, Room 6293
 4    San Diego, CA 92101
      Tel: (619)546-9721
 5    Fax: (619) 546-0450
      Email: andrew.galvin@usdoj.gov
 6
      Attorneys for the United States
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
       UNITED STATES OF AMERICA                      )   Case No. 20-cr-03107-WQH
11                                                   )
                           Plaintiff,                )   NOTICE OF APPEARANCE
12                                                   )
             v.                                      )
13                                                   )
       HARGOBIND TAHILRAMANI                         )
14     ALSO KNOWN AS                                 )
       GOBIND LAL TAHIL,                             )
15                                                   )
                          Defendant,                 )
16                                                   )
17
      TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
18
            I, the undersigned attorney, enter my appearance as lead counsel for the
19
      United States in the above-captioned case. I certify that I am admitted to practice in this
20
      court or authorized to practice under CivLR 83.3.c.3-4.
21
            The following government attorneys (who are admitted to practice in this court or
22
      authorized to practice under CivLR 83.3.c.3-4) are also associated with this case, should
23
      be listed as lead counsel for CM/ECF purposes, and should receive all Notices of
24
      Electronic Filings relating to activity in this case:
25
            Name
26
            Andrew J. Galvin
27
            Matthew James Sutton
28
     Case 3:20-cr-03107-WQH Document 6 Filed 12/07/20 PageID.14 Page 2 of 2




 1
            Effective this date, the following attorneys are no longer associated with this case
 2
      and should not receive any further Notices of Electronic Filings relating to activity in
 3
      this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
 4
      CM/ECF, please terminate this association):
 5
            Name
 6
 7
            Please feel free to call me if you have any questions about this notice.
 8
 9
            DATED: December 7, 2020.
10
                                                    ROBERT S. BREWER, JR.
11                                                  United States Attorney
12
                                                    S/ Andrew J. Galvin
13                                                  ANDREW J. GALVIN
                                                    Assistant U.S. Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
